Dykman, J.
—This is an action of ejectment and the-plaintiff makes title to the premises, under the last will and testament of her father, by which he devised to her the land in question, to have and to hold to herself, her heirs and assigns forever, subject to the condition that she fully pay and discharge all my funeral expenses, and also-pay to my daughter Kat-y A. Coupe, the sum of fifty dollars, all such payments to be made within sixty days after my decease.
The trial court decided that the debts were not charged' upon the real estate devised to the plaintiff, to the relief of tlie other lands, and that the payment of the debts was not-a condition precedent to the vesting of the title and the enjoyment of the possession of the lands, and that the premises in question were not devised to the plaintiff on condition, but were charged with the funeral expenses and the legacy of fifty dollars.
We concur in these conclusions, and the judgment should be affirmed, with costs.